Citation Nr: 1434025	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1970 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this claim was before the Board in May 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim is decided.

In a May 2012 Board remand, the Board noted that private radiographs from HealthFirst Medical Group were submitted in December 2011 and that the Veteran indicated that they showed that he had arthritis in his right foot.  The Board directed the originating agency to undertake appropriate development to obtain pertinent treatment records from the HealthFirst Medical Group.  The Board also directed that that Veteran was to be afforded a VA examination to determine the nature and etiology of any right foot disability present during the period of the claim and that the VA examiner was to interpret the radiographs submitted by the Veteran in December 2011.  

The radiographs submitted in December 2011 are no longer of record.  In addition, although the Veteran was afforded the required VA examination in June 2012 VA, the radiographs submitted in December 2011 still have not been interpreted, and the record does not show that the originating agency has undertaken appropriate development to obtain treatment records from HealthFirst Medical Group.  

In light of these circumstances, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should attempt to locate the radiographs submitted by the Veteran in December 2011.  If the radiographs are not located, the efforts to locate the radiographs should be fully documented. 

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, the RO or the AMC should attempt to obtain records of the Veteran's treatment by the HealthFirst Medical Group, to include any record documenting an interpretation of the radiographs submitted in December 2011.  The records requested should also include any pertinent records pertaining to the Veteran's treatment at the Fort Worth VA Outpatient Clinic and Dallas VA Medical Center for the time period from May 2012 to the present.  

All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented if any requested records are not obtained.

3. If the radiographs submitted by the Veteran in December 2011 are located and have not been interpreted, the RO or the AMC should have them interpreted by someone competent to do so.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination and/or medical opinions are warranted in light of the evidence received pursuant to the above development.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



